Citation Nr: 0623400	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  02-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The appellant had active military service from August 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO rating decision that 
increased the rating for the appellant's service-connected 
bilateral pes planus from 0 percent to 10 percent, effective 
February 2, 2001.  In October 2001, the appellant filed a 
Notice of Disagreement (NOD) regarding the assigned 10 
percent rating.  The RO issued a Statement of the Case (SOC) 
in May 2002, and the appellant filed a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) in June 2002.

In December 2003, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance his appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).

In a December 2003 decision, the Board denied a rating in 
excess of 10 percent for bilateral pes planus.  The appellant 
thereupon filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2004, counsel 
for the VA Secretary and counsel for the appellant filed a 
Joint Motion to Remand and Stay Proceedings (Joint Motion).  
Later in August 2004, the Court issued an order granting the 
Joint Motion, vacating the December 2003 Board decision, and 
remanding the case to the Board for further actions 
consistent with the Joint Motion.

In November 2004, the Board remanded the claim on appeal to 
the RO for further action.  After completing the requested 
action, the RO continued its denial of a rating in excess of 
10 percent for bilateral pes planus, as reflected in a 
February 2005 Supplemental SOC (SSOC), and returned the 
claims file to the Board.

In June 2005, the Board once again remanded the claim to the 
RO for further action.  The RO accomplished the requested 
action and continued its denial of the claim, (as reflected 
in an April 2006 SSOC), and returned the claims file to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran's service-connected bilateral pes planus 
results in tenderness and pain on use, but is not shown to 
involve at least marked deformity such as pronation or 
abduction, swelling on use, or characteristic callosities.

3.  Competent medical opinion has established that the 
appellant's pes planus, as well as his bilateral mature 
calcaneal spurs and early bilateral plantar fibromitosis, are 
all directly due to in-service foot injuries.  

4.  The primary symptoms associated with the appellant's 
residuals of foot injuries (to include pes planus) include 
chronic pain, which result in an inability to rise on the 
heels or squat, and inability to walk or stand for protracted 
periods, cramping of the feet bilaterally, and daily flare-
ups; without orthopedic shoes, the veteran has experienced 
more intense pain with loss of balance and difficulty 
sleeping.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 30 percent rating for residuals of foot 
injury (to include pes planus) are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5276, 5284 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue of entitlement to an increased rating 
for pes planus has been accomplished.

The Board notes that a pre-rating March 2001 RO notice letter 
erroneously listed the elements required to support a claim 
for entitlement to service connection for a disability, 
rather than the elements required to support a claim for 
increased rating for a disability already service-connected.  
However, this error was subsequently cured by post-remand 
notice letters dated in December 2004 and September 2005, in 
which the Appeals Management Center (AMC) advised the 
appellant to submit evidence showing that his service-
connected disability had increased in severity, and asked the 
appellant to submit recent medical records (preferably within 
the past twelve months).  The September 2005 letter also 
advised the appellant that evidence of increased severity 
could be in the form of a statement from a physician, medical 
treatment records, or statements from persons able to 
describe from personal observations how the disability had 
become worse.  The appellant was provided ample opportunity 
to respond before the claim was readjudicated, as reflected 
in the February 2005 and April 2006 SSOCs.  Accordingly, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support his claim 
and has been afforded ample opportunity to submit such 
information and evidence. 

The Board also notes that the RO's pre-rating letter of March 
2001 and the AMC's post-remand notice letters of December 
2004 and September 2006 together satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the appellant was 
advised that VA is responsible for getting relevant records 
from any Federal agency, and that VA is also required to make 
reasonable efforts to obtain records held by non-Federal 
agencies such as private medical records, employment records, 
or records from state and local governments.  The letters 
identified the evidence of record to that point in regard to 
increased rating for bilateral pes planus, including newly-
received evidence, and asked the appellant to identify and 
provide the necessary releases for any medical providers from 
whom he wished VA to obtain additional evidence for 
consideration.  The December 2004 letter specifically advised 
the appellant, "Send any pertinent evidence in your 
possession pertaining to your claims on appeal" and the 
September 2006 letter specifically asked "If you have any 
additional pertinent evidence in your possession that 
pertains to your appeal that you have not yet submitted, 
please send it to us."  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following issuance of the December 2004 notice letter (which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters) the appellant was 
presented yet another opportunity to present information 
and/or evidence pertinent to the appeal. Neither in response 
to the letter cited above, nor at any other point during the 
pendency of this appeal, has the appellant informed the RO of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to adjudication by the 
Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board notes that this was accomplished in the 
SOC in May 2002 and the SSOCs in February 2005, May 2005, and 
April 2006, which suffices for Dingess/Hartman.  The Court 
also held that VA notice must include information regarding 
the effective date assigned.  While the RO has not explicitly 
provided such notice in this case, such omission is harmless 
because the claim for increase (for an already service-
connected disability) did not arise out of a claim for 
service connection, and there is no indication whatsoever 
that the appellant is challenging any effective date already 
assigned (the claim on appeal is limited to a claim for an 
increased rating). 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  On its own and pursuant to Board 
remands, the RO has obtained the appellant's service medical 
records and treatment records from the Syracuse VA Medical 
Center (VAMC) dated from April 2000 to September 2005; the 
appellant has identified no other VA or private medical 
sources of pertinent records.  Further, the appellant has 
been afforded four VA medical examinations in connection with 
the claim, the two most recent of which were accomplished 
pursuant to Board remands.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The Board also finds that the record also 
presents no basis for further development to create any 
additional evidence for consideration in connection with the 
current claim.  




Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO assigned the appellant's current 10 percent rating for 
bilateral pes planus under 38 C.F.R. § 4.171a, Diagnostic 
Code (DC) 5276 (flatfoot, acquired).  That diagnostic code 
provides that mild pes planus (symptoms relieved by built-up 
shoes or arch supports) is rated as 0 percent disabling.  
Moderate pes planus (weight-bearing line over the medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet), whether bilateral or 
unilateral, is rated as 10 percent disabling.  Severe pes 
planus (objective evidence of marked deformity such as 
pronation or abduction, accentuated pain on manipulation and 
use, indication of swelling on use, and characteristic 
callosities) is rated as 20 percent disabling if unilateral 
and 30 percent disabling if bilateral.  Finally, pronounced 
pes planus (marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances) is rated as 30 percent 
disabling if unilateral and 50 percent disabling if 
bilateral.

In evaluating the severity of the appellant's bilateral pes 
planus, the Board has considered the following medical 
evidence: treatment reports from the Syracuse VAMC, dated 
from April 2000 to September 2005; and reports of VA medical 
examinations conducted in April 2001, April 2004, February 
2005, and February 2006.  

The Syracuse VAMC reports show that the appellant 
consistently complained of chronic foot pain.  He was issued 
orthotic shoes by VA.  Podiatry clinic notes dated in August 
2005 state that the appellant had been treated with custom 
shoes, inserts, and physical therapy, but none of those 
treatments were successful in resolving the problem; the 
appellant reported a sensation that the arch was raising 
itself as if trying to correct the flat foot, resulting in 
extreme pain before returning to the resting position.  

The VA examiner in April 2001 noted that the appellant walked 
with a flatfooted gait but without significant limp.  The 
appellant complained of inability to stand or walk for any 
amount of time.  Inspection of the feet revealed moderate pes 
planus, as well as bilateral calcaneal spurs and bilateral 
plantar fasciitis that the examiner stated were directly 
related to the pes planus rather than to the appellant's 
diabetes.  The forefoot deviated slightly into valgus 
bilaterally.  There was tenderness to palpation of the mid-
arch bilaterally and exquisite tenderness on palpation of the 
plantar surfaces of the heels bilaterally.  The examiner 
noted that the examination was conducted during a period of 
quiescent symptoms; during flare-ups, symptoms could occur 
with varying frequency and the physical findings of the 
examination could be considerably altered.

The VA examiner in April 2004 stated that new orthotics has 
resolved 50 percent of the appellant's subjective pain.  The 
appellant had normal gait and normal station, with tenderness 
to palpation of the entire arch bilaterally but no evidence 
of ulceration or skin breakdown.  There was no evidence of 
weakness or instability, and the appellant was able to walk 
and stand with mild limitation due to foot pain.  The 
examiner stated that the bilateral plantar fasciitis and the 
bilateral pes planus gave the appellant a moderate amount of 
physical impairment.

During the VA examination in February 2005, the appellant 
complained of severe pain and cramping in the arch of both 
feet, and he stated that he only removed his orthotic shoes 
when going to bed.  When the appellant removed his shoes, he 
momentarily lost his balance due to pain.  The appellant 
stated that he did not take pain medication due to his other 
medical conditions.  Physical examination revealed moderately 
flattened arches bilaterally; palpation of the arch and fat 
pad caused moderately severe pain bilaterally.  There was no 
indication of calluses or skin breakdown on either foot.  The 
appellant could not rise on his heels or squat.  The examiner 
diagnosed the bilateral calcaneal spurs as asymptomatic and 
found no evidence of plantar fasciitis.

On VA examination in February 2006, the appellant complained 
of pain and cramping in both feet, left worse than right, and 
stated that he could walk less than one city block.  The 
appellant reported difficulty lifting, pulling, pushing, 
standing, kneeling, squatting, stooping, climbing stairs, or 
negotiating inclines due to pain, and he stated that cramping 
in the feet caused frequent awakening at night.  The 
appellant reported daily flare-ups but denied any totally 
incapacitating episodes.  On examination, the appellant was 
observed to walk with a peculiar gait due to pain.  There was 
exquisite tenderness to palpation of the mid arch bilaterally 
(left worse than right) and palpable thickening of the 
plantar fascia of the left foot, which was exquisitely tender 
to palpation.  There was no evidence of hallux valgus 
deformity or hammertoes deformity.  The appellant's walking 
strength was diminished due to complaint of pain on 
repetitive motion.   The examiner diagnosed mild-to-moderate 
pes planus, bilateral mature calcaneal spurs, and early 
bilateral plantar fibromitosis, all of which are, in the 
examiner's opinion at least as likely as not to be directly 
due to the appellant's service-connected foot injuries.

The Board notes that the medical evidence cited above, to 
include the report of the most recent, February 2006, VA 
examination, reflects that the veteran's pes planus is 
primarily manifested by pain.  For example, a March 2005 VA 
podiatry clinic note reflects a complaint of fascia pain; the 
April 2005 examiner assessed moderately flattened arches that 
caused moderate pain; an August 2005 VA podiatry clinic note 
recorded that the appellant complained of substantial 
discomfort and occasional extreme pain; and the February 2006 
examiner noted pain and tenderness to palpation of the feet, 
and moderately severe pain on palpation of the fat pads and 
arches bilaterally.  The Board notes that "pain on 
manipulation and use of the feet" is among the criteria for 
the current 10 percent rating, and "accentuated pain on 
manipulation and use of the feet" is among the criteria for 
the 30 percent rating.  However, even if, arguendo, the Board 
were to consider the level of the appellant's pain as 
indicative of, or comparable to, accentuated pain as 
contemplated in the 30 percent rating, there is still no 
objective evidence of other manifestations of severe pes 
planus required in the rating schedule; in other words, there 
is no medical evidence of marked deformity such as pronation 
or abduction, indication of swelling on use, or 
characteristic callosities.  As such, the schedular criteria 
for the next higher, 30 percent rating, are not met. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.49; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As noted above, however, functional loss due to pain 
is already contemplated in the criteria for both the 10 
percent and the next higher 30 percent rating, and there are 
no specific medical findings as to the other factors set 
forth in sections 4.40 and 4.45 and DeLuca.  Accordingly, 
that authority also provides no basis for assignment of a 
higher rating under DC 5276 on the basis of pain, alone.

The Board points out, however, that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology; any change in DC by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

In this case, the Board finds that the residuals of the 
veteran's in-service foot injuries consist not only of pes 
planus, but also bilateral mature spurs, as well as early 
bilateral fibromitosis; indeed, the February 2006 VA examiner 
opined that all three conditions were directly due to the 
appellant's service-connected foot injuries.  On these facts, 
the Board finds that recharacterization of the veteran's 
service-connected foot disability appears warranted, and that 
the veteran's overall foot impairment is more appropriately 
rated under DC 5284, for residuals of foot injury.  That 
diagnostic code provides that moderate disability is rated as 
10 percent disabling, moderately severe disability is rated 
as 20 percent disabling, and severe disability is rated as 30 
percent disabling; actual loss of the foot is rated as 40 
percent disabling.  

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  [The Board also notes, parenthetically, that unlike 
DC 5276, functional loss due to pain is not clearly 
contemplated among the criteria for DC 5284.].

Considering the totality of the veteran's symptoms, the 
extent of demonstrated and conceivable functional loss due to 
pain (to include with flare-ups and repeated use), and 
affording the veteran the benefit of the doubt (see, e.g., 
38 C.F.R. §§ 3.102, 4.3) , the Board finds that record 
presents a basis for assignment of the maximum, 30 percent 
rating for overall foot impairment under DC 5284.  The 
evidence shows that, as a result of chronic pain, the 
appellant has difficulty walking, standing, or even sitting 
for any amount of time; the February 2005 examiner also noted 
that the veteran was unable to rise on his heels or squat 
(presumably, due to pain).  While use of orthotics appears to 
provide (or to have provided) the veteran some relief, on 
examination, when deprived of his orthopedic shoes, the pain 
was so intense that the appellant momentarily lost his 
balance.  The also is medical evidence that even sleeping is 
difficult due to cramping in the feet.  In the aggregate, 
these symptoms present an disability picture that suggests an 
overall severe disability, for which a 30 percent rating 
under DC 5284 is assignable, absent medical evidence of 
actual loss of the foot.
 
Accordingly, on these facts, , the Board concludes that a 30 
percent, but no higher, rating for residuals of foot injuries 
(to include bilateral pes planus) is warranted.


ORDER

A 30 percent rating for residuals of foot injuries (to 
include bilateral pes planus) is granted, subject to the law 
and regulations governing the payment of monetary benefits. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


